Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted July 23, 2021, wherein the rejections previously of record are traversed.  This application is a national stage application of PCT/US19/26158, filed April 5, 2019, which claims benefit of provisional applications 62/653752, filed April 6, 2018, and 62/653741, filed April 6, 2018.
Claims 1, 2, 4, 21, 22, 24, 129, and 130 are pending in this application.
Claims 1, 2, 4, 21, 22, 24, 129, and 130 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s arguments, submitted July 23, 2021, with respect to the rejection of instant claims 1 and 2 under 35 USC 102(a)(1) for being anticipated by Nagai et al., has been fully considered and found to be persuasive to remove the rejection as the reference does not disclose compounds of the claimed structure wherein R2 and R3 form a heterocyclo ring having only nitrogen heteroatoms.  Therefore the rejection is withdrawn.

Applicant’s arguments, submitted July 23, 2021, with respect to the rejection of instant claims 21 and 22 under 35 USC 103 for being obvious over Nagai et al., has been fully considered and found to be persuasive to remove the rejection as the reference does not disclose compounds of the claimed structure wherein R2 and R3 form a heterocyclo ring having only nitrogen heteroatoms.  Therefore the rejection is withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 21, 22, 24, 129, and 130 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al. (US patent 3240779, of record in previous action)
	The claimed invention is directed to compounds having a particular chemical structure and pharmaceutical compositions comprising these compounds and a pharmaceutically acceptable excipient.
	Jacob et al. discloses N-substituted phenothiazine derivatives having a general formula encompassing the claimed structure (I). (column 1 lines 38-72) These compounds are useful for example as nervous system depressors, potentiators of narcosis, tranquilizers, analgesics, and antiemetics. (column 5 lines 26-30) Several preferred examples are given including  3-chloro (3-4'-acetamidopiperidinopropyl) phenthiazine, 3-chloro-10-(3-4'-acetamidomethylpiperidinopropyl) -phenthiazine, 3-chloro-10-(3-4’-methanesulphonamidopiperidinopropyl)phenthiazine, 3-chloro-10-(3-4’- N-methylacetamidopiperidinopropyl)phenthiazine, 3-chloro-10-(3-4’-N-methyl methanesulphonamidopiperidinopropyl)phenthiazine, 3-chloro-10-(3-4’-methanesulphonamidomethylpiperidinopropyl)phenthiazine and 3-chloro-10-(3-4’-N methylacetamidomethylpiperidinylpropyl)phenthiazine. (column 5 lines 50-60) Pharmaceutical tablets comprising one of the aforementioned compounds along with pharmaceutically acceptable excipients are also disclosed. (column 12 lines 30-46) The preferred compounds described by Jacob et al. differ 2 is C1-6-alkylene-NR5R6 and R3 is H solely by the presence of a 3-chloro substituent on the phenthiazine rather than a 3-trifluoromethyl.  However the generic structure described by Jacob et al. allows for this substituent to be trifluoromethyl.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to make a compound according to the genus described by Jacob et al. specifically wherein X is trifluoromethyl and the compound falls within the formula (I) recited in the instant claims.  One of ordinary skill in the art would have been motivated to use the preferred compounds described by Jacob et al. as lead compounds and to modify them with other specific substituents suggested by the generic formula of Jacob et al.
	Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted July 23, 2021, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that Jacob et al. teaches away from making embodiments of the generic structure wherein R3 is 3-trifluoromethyl.  This assertion is based on the recitation of only chloro-substituted compounds as preferred embodiments in column 5 lines 50-60.  However, viewed in its entirety, this portion of the reference discussing preferred embodiments makes no mention of the identity of the position X (equivalent to R3 in the present claims) in the discussion of preferred embodiments, focusing instead on the identities of the linking group A and the position of the aminoalkyl substituent.  For both of these features, the preferred embodiment is one falling within the structure (I) in the instant claims.  The fact that all of the recited embodiments share a chloro- substituent at the 3- position of the phenothiazine group is not commented on, and the conclusions that one of ordinary skill in the art could draw are limited.  Furthermore according to MPEP 2123(I) citing Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), “A reference may be relied upon for all that it would have reasonably suggested to one having In re Fulton 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), “"[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed." Analogously in the present case the fact that the prior art only mentions specific examples having a 3-chloro substituent, without further comment on this substituent, does not in the eyes of one of ordinary skill in the art criticize, discredit, or otherwise discourage compounds having otherwise the same structure with other substituents such as trifluoromethyl specifically recited elsewhere in the reference as being suitable for inclusion at this position.  In fact, such a modification, to a position described as amenable to variation for which no particular preferred identity was specifically described, would be among the first modifications explored by one of ordinary skill in the art when attempting to improve the compounds described by Jacob et al.
Applicant further argues that Jacob et al. does not disclose the specific biological activity of the claimed compounds for 	inhibiting calmodulin, and provides no experimental data showing that the disclosed compounds are biologically active.  Firstly, the claims as currently pending are drawn only to the compounds themselves, and to compositions described as “pharmaceutical compositions” with no further identifying characteristics aside from the inclusion of a generic pharmaceutically acceptable excipient.  None of the claims are directed to methods of inhibiting calmodulin or to treating disorders where inhibition of calmodulin would be required.  Therefore whether or not a particular compound inhibits calmodulin has no bearing on whether it infringes or renders prima facie obvious the claims as currently pending.  While Applicant points to data provided in table 3 on pp. 141-143 of the specification as originally filed, showing that various compounds according to the invention are calmodulin inhibitors, these data do not demonstrate a finding of unexpected results sufficient to overcome a prima facie finding of obviousness.  All of the compounds tested are “MT” series compounds according to the 
For these reason the rejection is deemed proper and made FINAL.

Conclusion
No claims are allowed in this action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	7/29/2021